Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-30, 37-40 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Matsunaga et al hereinafter Matsunaga (US 20100115049).  

Referring to Claim 21. Matsunaga discloses a method performed by one or more computers, the method comprising: providing, by the one or more computers (provided by manager server, refer to par 0045-0046) , a management interface configured to manage computer environments hosted by different server systems based on user input provided through the management interface (through GUI/management program 110, provides input to create/manage computer environments, refer to par 0046), wherein the management interface identifies resources (LDEV, refer to par 0085) associated with a first computing environment hosted by a first server system (host by the physical server, refer to par 0040); receiving, by the one or more computers, user input data indicating input provided through the management interface, wherein the input identifies a particular software resource provided by the first computing environment hosted by the first server system and instructs the particular software resource to be migrated to a second computing environment (migrate the LDEV refer to par 0046) hosted by a second server system that is different from the first server system (refer to par 0130, 0131, migrate to different server system, refer to par 0042); in response to receiving the user input data: obtaining, by the one or more computers, configuration data for the particular software resource from the first server system (I/O volume change specification, refer to par 0134 such as CPU allocation and the memory allocations to the virtual machines, refer to par 0137); migrating, by the one or more computers, the particular software resource to the second computing environment through communication with the second server system over a communication network to make the particular software resource executable in the second computing environment, including applying the configuration data for the particular software resource obtained from the first server system in the second computing environment (moving VM from one system to another, refer to par 0137, and configure the requested CPU utilization, memory utilization and disk volume); and providing, by the one or more computers, data through the management interface indicating that the particular software resource available through the second computing environment (allocate the destination resources for the migration of the VM, refer to par 0137).

Referring to Claim 22. Matsunaga disclosed the method of claim 21, Matsunaga discloses wherein the second server system is a cloud computing platform (each LDEV is connected via network and has VM capability, refer to par 0041, FIG 1).

Referring to Claim 23. Matsunaga disclosed the method of claim 21, Matsunaga discloses wherein the particular software resource is an application or service provided in the first computing environment (moving VM, refer to par 0042, VM are program that hosts applications/services, refer to par 0043), and wherein migrating the particular software resource comprises moving or copying the application or service to the second computing environment (moving VM, refer to par 0042).

Referring to Claim 24. Matsunaga disclosed the method of claim 21, Matsunaga discloses the wherein migrating the particular software resource comprises causing an interactive document hosted in the first computing environment by the first server system to be hosted in the second computing environment by the second server system (the VM has device files and applications that executed in the VM, refer to par 0043).

Referring to Claim 25. Matsunaga disclosed the method of claim 21, Matsunaga discloses wherein migrating the particular software resource comprises causing functionality that the first computing environment provides for accessing a database to be provided by the second computing environment (refer to par 0103, 0105, 0106, 0108).

Referring to Claim 26. Matsunaga disclosed the method of claim 21, Matsunaga discloses wherein the management interface comprises a user interface that identifies computing environments and hosted resources of an enterprise computing system across multiple server systems ( management interface, refer to par 0094, manage resources in the network, refer to par 0109-0110, create LDEV, refer to par 0049); wherein the user interface providing interactive elements to (1) create and adjust computing environments on each of the multiple server systems (create LDEV, refer to par 0049 and adjust the resources), (ii) assign tasks or services among the computing environments (specified functions, refer to par 0049 and 0081, 0085), and (iii) assign users, tasks, or resources to the different computing environments (migrating VMs, refer to par 0125).

Referring to Claim 27. Matsunaga disclosed the method of claim 21, Matsunaga discloses before receiving the user input data, creating, by the one or more computers, the second computing environment on the second server system in response to input received through the management interface (create the LDEV, refer to par 0049); and after creating the second computing environment, providing a user interface element in the management interface that corresponds to the second computing environment and is interactive to enable applications or data objects to be assigned to be provided by the second computing environment (migrating VM to the different server, refer to par 0043).

Referring to Claim 28. Matsunaga disclosed the method of claim 21, Matsunaga discloses wherein the configuration data comprises state information from the first computing environment (refer par 0135, 0141); and wherein applying the configuration data comprises setting, in the second computing environment, the state indicated by the state information from the first computing environment (refer to par 0137, 0138, 0143).

Referring to Claim 29. Matsunaga disclosed the method of claim 21, Matsunaga discloses wherein the configuration data comprises one or more configuration files from the first computing environment (configuration including specification of the LDEV, refer to par 0085); and wherein applying the configuration data comprises merging the one or more configuration files with one or more configuration files of the second computing environment (refer to  par 0125: make any appropriate changes to the LDEV specifications: 0141, 0150 and par 0154).

Referring to Claim 30. Matsunaga disclosed the method of claim 21, Matsunaga discloses wherein migrating the particular software resource comprises migrating, from the first computing environment to the second server environment, one or more of object definitions, data source connections, object dependencies, user assignments, user group assignments, environment and application settings, or security layer settings (object definition, refer to par 0149, 0153).


Referring to Claims 37- 40.  Claims are rejected under similar rational as claims 21-30.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 31, 32, 34-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsunaga et al hereinafter Matsunaga (US 20100115049) in view of Hara et al hereinafter Hara (US 20150160885). 

Referring to Claim 31. Matsunaga and Hara disclosed the method of claim 21, Matsunaga discloses before migrating the particular software resource: determining, by the one or more computers, a first performance measure indicating performance of the particular software resource in the first computing environment (refer to par 0140 and refer to par 0141); determining, by the one or more computers, a second performance measure indicating an estimate of performance of the particular software resource that would be provided in the second computing environment (refer to par 0143); 
Although Matsunaga disclosed the invention substantially as claimed Matsunaga did not explicitly disclosing identifying a difference in performance of the particular software resource between the first computing environment and the second computing environment based on the first performance measure and the second performance measure.
	Hara, in analogous art, disclosing identifying a difference in performance of the particular software resource between the first computing environment and the second computing environment based on the first performance measure and the second performance measure (refer to par 0112- 0113).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Matsunaga with Hara because Hara’s teaching would allow the system to Matsunaga to migrate resources efficiently even the source and destination systems have completely different specifications and capabilities. 

Referring to Claim 32. Matsunaga and Hara disclosed the method of claim 31, Hara further discloses, before migrating the particular software resource: providing, by the one or more computers, an alert in the management interface that includes user interface elements that indicate the identified difference in performance and include interactive controls to enable a user to select whether to continue or cancel the migration of the particular software resource (display the performance differences refer to par 0180 - 0183 and 0189).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Matsunaga with Hara because Hara’s teaching would allow the system to Matsunaga to migrate resources efficiently even the source and destination systems have completely different specifications and capabilities.

Referring to Claim 34. Matsunaga and Hara disclosed the method of claim 31, Hara further discloses wherein the first performance measure and the second performance measure are measures of response time, reliability, user capacity, data processing speed, data processing capacity, available data storage security status, or network connectivity (capability includes response time and throughput, refer to par 0061, 0113, 0129).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Matsunaga with Hara because Hara’s teaching would allow the system to Matsunaga to migrate resources efficiently even the source and destination systems have completely different specifications and capabilities.

Referring to Claim 35. Matsunaga and Hara disclosed the method of claim 31, Hara further discloses wherein migrating the particular software resource is performed based on determining that the second performance measure satisfies a threshold representing a minimum level of performance or that the identified performance difference does not indicate a decrease in performance (capability includes response time and throughput, refer to par 0061, 0113, 0129).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Matsunaga with Hara because Hara’s teaching would allow the system to Matsunaga to migrate resources efficiently even the source and destination systems have completely different specifications and capabilities.

Referring to Claim 36. Matsunaga and Hara disclosed the method of claim 21.  Hara discloses wherein the management interface comprises a user interface that has a first area corresponding to the first server system (refer to Fig 12), the first area showing user interface elements representing one or more computing environments hosted by the first server system, and a second area corresponding to the second server system (refer to Fig 12), the second area showing  user interface elements representing one or more computing environments hosted by the second server system (source and destinations); wherein the user interface shows a user interface element representing the particular software resource hosted by the first server system (media types, Fig 12); and wherein receiving the user input data indicating the input provided through the management interface comprises receiving user input data indicating an input that drags the user interface element representing the particular software resource to a user interface element in the second area of the user interface that represents the second computing environment (refer to Fig 12 and par 0137).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Matsunaga with Hara because Hara’s teaching would allow the system to Matsunaga to migrate resources efficiently even the source and destination systems have completely different specifications and capabilities. 

Allowable Subject Matter
Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN C TANG whose telephone number is (571)272-3116.  The examiner can normally be reached on 5:30am - 2:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAREN C TANG/Primary Examiner, Art Unit 2447